Exhibit 10.1
Execution Copy
MASTER TERMS AND CONDITIONS FOR ISSUER FORWARD TRANSACTIONS
BETWEEN CITIGROUP FINANCIAL PRODUCTS INC. AND LEXINGTON REALTY TRUST
     The purpose of this Master Terms and Conditions for Issuer Forward
Transactions (this “Master Confirmation”), dated as of October 28, 2008, is to
set forth certain terms and conditions for issuer forward transactions that
Lexington Realty Trust (“Counterparty”) will enter into with Citigroup Financial
Products Inc. (“Citigroup”). Each such transaction (a “Transaction”) entered
into between Citigroup and Counterparty that is to be subject to this Master
Confirmation shall be evidenced by a written confirmation substantially in the
form of Exhibit A hereto, with such modifications thereto as to which
Counterparty and Citigroup mutually agree (a “Transaction Confirmation”). The
confirmation applicable to each Transaction, which shall constitute a
“Confirmation” for the purposes of, and will supplement and form a part of, and
be subject to, the Agreement (as such term is defined herein), shall consist of
this Master Confirmation as supplemented by the trade details applicable to such
Transaction, as set forth in the Transaction Confirmation.
     This Master Confirmation and a Transaction Confirmation evidence a complete
binding agreement between you and us as to the terms of the Transaction to which
this Master Confirmation and such Transaction Confirmation relates. This Master
Confirmation and each Transaction Confirmation hereunder, together with all
other documents referring to the 1992 ISDA Master Agreement (Multicurrency—Cross
Border) (the “ISDA Agreement”), in the form published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) (each a “Confirmation”) confirming
transactions (each a “Transaction”) entered into between you and us
(notwithstanding anything to the contrary in a Confirmation), shall supplement,
form a part of, and be subject to an agreement in the form of the ISDA Agreement
as if we had executed an agreement in such form (without a Schedule, but with
the elections herein) on the Trade Date of the first such Transaction between
you and us (the “Agreement”). A copy of the ISDA Agreement has been, or promptly
after the date hereof will be, delivered to you.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions
(the “ISDA Definitions” and, together with the Equity Definitions, the
“Definitions”), each as published by ISDA, are incorporated into this Master
Confirmation.
     THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.
     1. In the event of any inconsistency between the Equity Definitions and
ISDA Definitions, the Equity Definitions will control for the purpose of the
Transaction to which a Transaction Confirmation relates. In the event of any
inconsistency between the Definitions and this Master Confirmation, this Master
Confirmation will control for the purpose of the Transaction to which a
Transaction Confirmation relates. In the event of any inconsistency between the
Definitions and this Master Confirmation, on the one hand, and a Transaction
Confirmation, on the other hand, the Transaction Confirmation will govern. With
respect to a Transaction, capitalized terms used herein that are not otherwise
defined shall have the meaning assigned to them in the Transaction Confirmation
relating to such Transaction.
     2. Each party will make each payment specified in this Master Confirmation
or a Transaction Confirmation as being payable by such party, not later than the
due date for value on that date in the place of the account specified below or
otherwise specified in writing, in freely transferable funds and in a manner
customary for payments in the required currency.
     3. General Terms:
     This Master Confirmation and the Agreement, together with the Transaction
Confirmation relating to a Transaction, shall constitute the written agreement
between Counterparty and Citigroup with respect to such Transaction.

 



--------------------------------------------------------------------------------



 



     Each Transaction to which a Transaction Confirmation relates is a share
forward, which shall be considered a Share Forward Transaction for purposes of
the Definitions, and shall have the following terms:

     
General Terms:
   
 
   
Trade Date:
  As set forth in the Transaction Confirmation for such Transaction.
 
   
Effective Date:
  Unless otherwise set forth in the Transaction Confirmation for such
Transaction, the third Exchange Business Day following the Trade Date for such
Transaction.
 
   
Termination Date:
  The date on which settlement with respect to the full Number of Shares has
been completed.
 
   
Shares:
  The Common Shares, USD0.0001 par value per share, of Counterparty (Symbol:
LXP).
 
   
Number of Shares:
  As set forth in the Transaction Confirmation for such Transaction, reduced
from time to time by the Calculation Agent for any Settlement Shares.
 
   
Initial Price:
  As set forth in the Transaction Confirmation for such Transaction.
 
   
Maturity Date:
  As set forth in the Transaction Confirmation for such Transaction.
 
   
Initial Notional Amount:
  An amount equal to (i) the product of Initial Price and the initial Number of
Shares minus (ii) the Initial Prepayment Amount.
 
   
Notional Amount:
  The Initial Notional Amount, as reduced from time to time by the Calculation
Agent for Shortfall Prepayment Amounts paid by Counterparty and Settlement
Period Amounts in respect of Settlement Shares.
 
   
Exchange:
  New York Stock Exchange.
 
   
Related Exchange:
  All Exchanges.
 
   
Trading Day:
  Any Scheduled Trading Day that is not a Disrupted Day; provided, however, that
the first sentence of Section 6.3(a) of the Equity Definitions is amended by
replacing the phrase starting with “during the one hour period” and ending with
“as the case may be” with “during a Scheduled Trading Day.” The Calculation
Agent may determine that a Scheduled Trading Day is a Disrupted Day only in
part, in which case the Calculation Agent shall make such adjustments to the
terms of the affected Transactions hereunder as it deems appropriate to take
into account such partial Trading Day.
 
   
Fee Rate:
  USD0.05 per Share.

2



--------------------------------------------------------------------------------



 



     
Business Day Convention:
  Modified Following.
 
   
Business Days:
  New York.
 
   
Reference Price:
  On any Trading Day, the volume weighted average price per Share, as determined
by the Calculation Agent, for all transactions in the Shares on the Exchange as
of the end of regular trading hours on such Trading Day as reported by Bloomberg
L.P. (“Bloomberg”) or (x) if such price is not reported by Bloomberg, then as
reported by another recognized source reasonably selected by the Calculation
Agent on such Trading Day or (y) if the Shares cease to be listed on a national
securities exchange or included in a quotation system, then the current market
price per Share on such Trading Day, as determined by the Calculation Agent in a
commercially reasonable manner, in each case minus the Fee Rate.
 
   
Settlement Currency:
  USD.
 
   
Prepayments by Counterparty:
   
 
   
Initial Prepayment:
  On the Initial Prepayment Date, Counterparty shall pay to Citigroup an amount
in USD equal to the Initial Prepayment Amount.
 
   
Initial Prepayment Date:
  As set forth in the Transaction Confirmation for such Transaction.
 
   
Initial Prepayment Amount:
  50% of the product of (i) the Initial Price and (ii) the initial Number of
Shares.
 
   
Shortfall Prepayment:
  If a Shortfall Event occurs, Citigroup may, at its option, deliver a Shortfall
Prepayment Notice to Counterparty. After effective delivery of such Shortfall
Prepayment Notice, if the Shortfall Prepayment Amount is positive, Counterparty
shall pay to Citigroup on or before the related Shortfall Prepayment Date an
amount in USD equal to the Shortfall Prepayment Amount for such Shortfall Event,
plus an accrual thereon at the Floating Rate plus the Spread for the period from
and including the previous Floating Amount Payment Date (or, if none, the
Effective Date) to but excluding the Shortfall Prepayment Date. Failure by
Counterparty to satisfy its obligation to pay such amount by the date due shall
constitute an Event of Default, without regard to any otherwise applicable
notice requirement or grace period. For the avoidance of doubt, notwithstanding
the occurrence of a Shortfall Event and delivery of the related Shortfall
Prepayment Notice, if the Shortfall Prepayment Amount is zero or negative,
Counterparty is not required to make any payment in respect of such Shortfall
Event.
 
   
Shortfall Event:
  If, at any time on any Scheduled Trading Day, the Notional Amount is greater
than 60% of the product of (i) the price of a

3



--------------------------------------------------------------------------------



 



     
 
  Share at that time and (ii) the Number of Shares at that time, it shall
constitute a Shortfall Event.
 
   
Shortfall Prepayment Amount:
  In respect of a Shortfall Event, (a) the Notional Amount minus (b) 57.5% of
the product of (i) the price of a Share at the close of the regular trading
session of the Exchange on the Exchange Business Day immediately preceding the
Shortfall Prepayment Date and (ii) the Number of Shares on such day.
 
   
Shortfall Prepayment Date:
  In respect of a Shortfall Event, 11:00 a.m. (New York City time) on the third
Exchange Business Day following the day Citigroup’s notice to Counterparty (a
“Shortfall Prepayment Notice”) of the occurrence of such Shortfall Event is
effective.
 
   
Floating Amounts:
   
 
   
Floating Amount Payer:
  Counterparty.
 
   
Payment Date(s):
  16th of each January, April, July and October during the Term of the
Transaction (subject to the Modified Following Business Day Convention) and the
Termination Date.
 
   
Floating Rate Day Count Fraction:
  Actual/360.
 
   
Reset Dates:
  The first day of each Calculation Period.
 
   
Floating Rate:
  The rate per annum for USD LIBOR for the relevant reference period, as
determined by the Calculation Agent, appearing on Telerate Page 3750 or any
replacement of that page, two London Banking Days prior to the start of a
relevant period. The Floating Rate shall be determined by linear interpolation
if the relevant reference period does not correspond exactly to a period for
which rates appear on Telerate Page 3750 or its replacement. If the Floating
Rate cannot be so determined, it shall be determined as if USD-LIBOR-Reference
Banks with a Designated Maturity of three months had been specified for purposes
of determining the Floating Rate; provided that if the Floating Rate cannot be
determined pursuant to the foregoing, the Floating Rate shall be the higher of
(a) the Prime Rate and (b) the Federal Funds Rate plus 0.5% per annum. Except
for the initial Calculation Period and the Calculation Period ending with the
Termination Date, unless the parties otherwise agree, the relevant reference
period for determining the Floating Rate shall be three months. “Prime Rate”
means the rate of interest publicly announced by Citibank, N.A. from time to
time as its Prime Rate in New York City. “Federal Funds Rate” means, for any
relevant day, a rate determined as if USD-Federal Funds-H.15 was specified.
 
   
London Banking Day:
  Any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London.
 
   
Spread:
  As set forth in the Transaction Confirmation for such Transaction.

4



--------------------------------------------------------------------------------



 



     
Settlement Terms:
   
 
   
Settlement Method:
  In respect of a Settlement Period relating to the Maturity Date or a
Settlement Period relating to an Optional Early Settlement with respect to the
entire remaining Number of Shares, Counterparty shall be entitled to elect by
timely written notice to Citigroup whether to settle the Transaction by (i)
“Full Physical Settlement”, (ii) “Net Cash Settlement” or (iii) “Net Share
Settlement” as described below; provided that, if Counterparty fails to so elect
or if Counterparty properly elects either of Net Cash Settlement or Net Share
Settlement, but Citigroup reasonably determines that the Alternative Settlement
Conditions have not been satisfied, Counterparty shall be deemed to have elected
Full Physical Settlement. Counterparty shall send irrevocable written notice to
Citigroup of its election of a settlement method at least 40 Scheduled Trading
Days prior to the Maturity Date (or, in the case of Optional Early Settlement,
as part of the Optional Settlement Notice). By electing Net Cash Settlement or
Net Share Settlement, Counterparty is deemed to represent that Counterparty is
not aware of any material nonpublic information concerning itself or the Shares,
and is electing such settlement in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws.
 
   
 
  In respect of any other Settlement Period, Full Physical Settlement shall
apply unless the parties agree on a methodology for settlement on a net cash or
net share equivalent basis (e.g., a marketed or a block offering), equivalent
conditions to the Alternative Settlement Conditions are satisfied, and
Counterparty represents that Counterparty is not aware of any material nonpublic
information concerning itself or the Shares, and is agreeing to net cash or net
share settlement in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. The parties acknowledge and agree
that any such net cash or net share settlement shall be structured to result in
(i) if the value of the Shares determined by the agreed methodology is greater
than the Initial Price, the Notional Amount being reduced (but not below zero)
by an amount equal to the product of the number of Settlement Shares and the
Initial Price or (ii) if the value of the Shares determined by the agreed
methodology is less than or equal to the Initial Price, the Notional Amount
being reduced (but not below zero) by an amount equal to the lesser of (a) an
amount equal to the number of Settlement Shares and such value and (b) 150% of
the result obtained by dividing the remaining Notional Amount (determined prior
to reduction for such Settlement Shares) as of the Settlement Period Start Date
by the remaining Number of Shares (determined prior to reduction for such
Settlement Shares) as of the Settlement Period Start Date.
 
   
Settlement Period:
  The period during which Citigroup transfers Shares to Counterparty or
otherwise values Shares in settlement or partial settlement of this Transaction,
which shall be (a) in the case of Full Physical Settlement, a single Trading Day
(i.e.,

5



--------------------------------------------------------------------------------



 



     
 
  the Settlement Period Start Date) and (b) in the case of Net Cash Settlement
or Net Share Settlement, the period beginning on the Settlement Period Start
Date, and ending on, and including, the Trading Day thereafter that (i) in the
case of the Settlement Period relating to the Maturity Date, is 29 Trading Days
thereafter (or such other number as the parties may agree) and (ii) in the case
of any other Settlement Period, is a number of Trading Days determined by the
Calculation Agent, taking into account the number of Settlement Shares for such
Settlement Period (or such other number of Trading Days as the parties may
agree).
 
   
Settlement Shares:
  For any Settlement Period, the portion of the Number of Shares that is subject
to such Settlement Period. In connection with any Settlement Period occurring
due to a Partial Termination Event, the number of Settlement Shares shall be
determined by the Calculation Agent. In connection with any Settlement Period
occurring due to an Optional Early Settlement, the number of Settlement Shares
shall be as specified by Counterparty in the relevant Optional Settlement
Notice. In connection with the Settlement Period relating to the Maturity Date,
the number of Settlement Shares shall be the remainder of the Number of Shares.
 
   
Settlement Period Start Date:
  In the case of the Settlement Period relating to the Maturity Date, (i) if
Full Physical Settlement applies, the Maturity Date and (ii) if Net Cash
Settlement or Net Share Settlement applies, the day that is 32 Scheduled Trading
Days prior to the Maturity Date (the “Net Maturity Settlement Start Date”).
 
   
 
  In the case of a Settlement Period relating to an Optional Early Settlement,
the date specified by Counterparty in its Optional Settlement Notice.
 
   
 
  In the case of a Settlement Period relating to a Partial Termination Event,
the first Trading Day immediately following delivery of Citigroup’s notice to
commence the relevant Settlement Period.
 
   
Optional Early Settlement:
  At any time prior to the Net Maturity Settlement Start Date for such
Transaction, Counterparty may elect by at least 10 Scheduled Trading Days’
written notice to Citigroup (an “Optional Settlement Notice”) to specify a
Settlement Period Start Date prior to the Net Maturity Settlement Start Date for
purposes of effecting a settlement with respect to all or a portion of the
remaining Number of Shares for such Transaction (as specified in such notice)
not previously subject to a Settlement Period (an “Optional Early Settlement”),
so long as no other Settlement Period for such Transaction has occurred and is
continuing at the time of such election.
 
   
Partial Termination Event:
  If on any day Citigroup’s hedge in respect of all Transactions hereunder along
with other Shares beneficially owned by Citigroup Inc. (the “Transaction
Equity”) exceeds 9.8% of the number of outstanding Shares on such day, a
“Partial

6



--------------------------------------------------------------------------------



 



     
 
  Termination Event” shall be deemed to have occurred. Citigroup shall use its
reasonable efforts to avoid transactions with third parties that could
reasonably be expected to result in Citigroup Inc.’s beneficial ownership
exceeding 9.8%. Upon the occurrence of a Partial Termination Event, Citigroup
shall have the right to commence a Settlement Period with respect to a portion
of the Number of Shares for such Transaction not previously subject to a
Settlement Period such that, after completion of the Settlement Period related
to such Partial Termination Event, the Transaction Equity as determined by
Citigroup is less than 9.8% of the number of outstanding Shares.
 
   
 
  At Citigroup’s option, upon notice to Counterparty, (x) any other Settlement
Period that has commenced prior to the start of the Settlement Period for such
Partial Termination Event, and has not ended, shall end on the Trading Day
immediately preceding delivery by Citigroup of the notice referred to in the
immediately preceding paragraph and (y) the Calculation Agent shall adjust the
number of Settlement Shares for such other Settlement Period and the parties
obligations with respect to settlement thereof appropriately to reflect the
truncated Settlement Period.
 
   
Full Physical Settlement:
  If Full Physical Settlement applies to a Settlement Period, on a delivery
versus payment basis, Citigroup will deliver to Counterparty on the related
Settlement Period Start Date the Settlement Shares for such Settlement Period in
exchange for payment from Counterparty to Citigroup of the Accreted Settlement
Period Amount for such Settlement Period.
 
   
Settlement Period Amount:
  In respect of a Settlement Period, an amount equal to (i) the Settlement
Shares for such Settlement Period divided by the remaining Number of Shares
(determined prior to reduction for such Settlement Shares) as of the Settlement
Period Start Date multiplied by (ii) the remaining Notional Amount (determined
prior to reduction for such Settlement Shares) as of the Settlement Period Start
Date.
 
   
Accreted Settlement Period Amount:
  In respect of a Settlement Period, an amount equal to the Settlement Period
Amount for such Settlement Period plus an accrual thereon at the relevant
Floating Rate plus the Spread for the period from and including the previous
Floating Amount Payment Date (or, if none, the Effective Date) to but excluding
the relevant Settlement Period Start Date.
 
   
Net Cash Settlement:
  If Net Cash Settlement applies to a Settlement Period, then on the third
Scheduled Trading Day following the completion of the Settlement Period, if the
Net Settlement Amount is positive, Citigroup shall pay such amount to
Counterparty, and if the Net Settlement Amount is negative, Counterparty shall
pay the absolute value of such amount to Citigroup. In addition, Counterparty
shall pay to Citigroup the Settlement Period Floating Rate Amount.
 
   

7



--------------------------------------------------------------------------------



 



     
Net Share Settlement:
  If Net Share Settlement applies to a Settlement Period, then on the third
Scheduled Trading Day following the completion of the Settlement Period, if the
Net Settlement Amount is positive, Citigroup shall deliver to Counterparty a
number of Shares (rounded to the nearest whole Share) equal to such amount
divided by the Average Settlement Period Price for such Settlement Period, and
if the Net Settlement Amount is negative, Counterparty shall deliver to
Citigroup a number of Shares (rounded to the nearest whole Share) equal to the
absolute value of such amount divided by the Average Settlement Period Price for
such Settlement Period. In addition, Counterparty shall pay to Citigroup the
Settlement Period Floating Rate Amount.
 
   
Net Settlement Amount:
  In respect of a Settlement Period, an amount equal to (i) the number of
Settlement Shares for such Settlement Period multiplied by the Average
Settlement Period Price for such Settlement Period minus (ii) the Accreted
Settlement Period Amount for such Settlement Period.
 
   
Average Settlement Period Price:
  In respect of a Settlement Period, the average of the Reference Prices for
each Trading Day in such Settlement Period.
 
   
Settlement Period Floating Amount:
  In respect of a Settlement Period, an amount equal to (i) the Floating Rate
(with the relevant reference period commencing on the Settlement Period Start
Date and ending on the third Scheduled Trading Day following the scheduled
completion of the Settlement Period) plus the Spread multiplied by (ii) the
Accreted Settlement Period Amount for such Settlement Period divided by (iii) 2
multiplied by (iv) the number of days from and including the Settlement Period
Start Date to but excluding the third Scheduled Trading Day following the
completion of the Settlement Period divided by 360.
 
   
Suspension of Settlement Period:
  Counterparty may, by notice to Citigroup by 8:30 a.m. (New York City time) on
any Trading Day, suspend a Settlement Period for up to 5 days in the aggregate
based on the advice of counsel respecting applicable federal securities laws
that such Settlement Period should be suspended. As promptly as practicable
after such suspension or any suspension under Paragraph 5(c) below, the
Calculation Agent will adjust any term of this Transaction to the extent
appropriate to effectuate the fundamental economic terms of this Transaction.
 
   
Dividends:
   
 
   
Payment Obligation in Respect of Cash Dividends:
  In the event of any cash dividend or distribution on the Shares for which the
ex-dividend date occurs during the period from, but excluding, the Trade Date
for any Transaction hereunder to, and including, the Termination Date for any
Transaction hereunder, Citigroup shall pay to Counterparty the amount thereof,
within five Business Days of the date such cash dividend or distribution is paid
to holders of Shares, in respect of the remaining Number of Shares for such
Transaction (adjusted as the Calculation Agent deems appropriate for any

8



--------------------------------------------------------------------------------



 



     
 
  pending Settlement Period or settlement, taking into account the applicable
Settlement Method); provided that, if prior to Citigroup’s payment a Shortfall
Event has occurred for which Counterparty has not yet paid the related Shortfall
Prepayment, Citigroup may defer its payment until Counterparty has paid to
Citigroup such Shortfall Prepayment, and if an Event of Default or a Potential
Event of Default with respect to Counterparty has occurred and is continuing,
Citigroup may defer its payment until no Event of Default or a Potential Event
of Default with respect to Counterparty is continuing (it being understood, for
the avoidance of doubt, that any amount so deferred shall be an Unpaid Amount
for purposes of the Agreement).
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Calculation Agent
shall not make any adjustment to the terms of any Transaction hereunder in
connection with any cash dividend or distribution paid on the Shares.
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
   
 
   
Share-for-Share:
  Calculation Agent Adjustment
 
   
Share-for-Other:
  Calculation Agent Adjustment
 
   
Share-for-Combined:
  Component Adjustment
 
   
Determining Party:
  Citigroup
 
   
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “greater than 10%” in the third line thereof with “greater
than or equal to 50%”.
 
   
Share-for-Share:
  Cancellation and Payment
 
   
Share-for-Other:
  Cancellation and Payment
 
   
Share-for-Combined:
  Cancellation and Payment
 
   
Determining Party:
  Citigroup
 
   
Composition of Combined Consideration:
  Not Applicable
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment
 
   
 
  In addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the

9



--------------------------------------------------------------------------------



 



     
 
  New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) immediately following the word “faith” in clause
(B) thereof, adding the words “based on the advice of outside counsel” and
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner reasonably contemplated by Citigroup on the Trade
Date”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Citigroup
 
   
Determining Party:
  For all applicable Additional Disruption Events, Citigroup
 
   
Additional Representations, Agreements and Acknowledgments:
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
No Rights With Respect To Shares:
  Counterparty acknowledges and agrees that (a) Citigroup has no obligation to
hedge any Transaction hereunder, (b) if Citigroup elects to hedge any
Transaction hereunder, Citigroup may hedge such Transaction in any manner that
it deems appropriate, which may, but need not, include the purchase of Shares,
and (c) if Citigroup elects to hedge any Transaction hereunder by purchasing
Shares, Counterparty shall not acquire any right to vote or to give any consent
with respect to any such Shares by virtue of such Transaction or otherwise.
 
   
 
  Without limiting the generality of the foregoing, Counterparty shall not be
entitled pursuant to any Transaction to vote or direct the voting of, or to give
or direct the giving of any consent with respect to, any Shares (including any
Shares held

10



--------------------------------------------------------------------------------



 



     
 
  by or on behalf of Citigroup as a hedge for the Transaction or otherwise), and
the parties agree that Citigroup shall not take any such directions or
instructions from Counterparty or any of its officers, directors, employees,
agents or representatives as to such voting or consent.

     4. Calculation Agent: Citigroup or an Affiliate thereof specified by
Citigroup; provided that if (i) an Event of Default has occurred and is
continuing with respect to which Citigroup is the Defaulting Party and
(ii) Citigroup fails to duly perform its obligations as Calculation Agent with
respect to any calculation or determination required to be made by the
Calculation Agent within three Scheduled Trading Days following the date of
effective delivery of notice from Counterparty requesting the performance of any
such obligations, Counterparty may appoint as Calculation Agent a third party
that is reasonably acceptable to Citigroup. All determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any calculation or other determination by the Calculation
Agent hereunder, upon a prior written request by Counterparty, the Calculation
Agent will provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such a prior written request evidence of its calculations or
determinations in reasonable detail, it being understood that the Calculation
Agent shall not be obligated to disclose any proprietary models used by it for
such calculation or determination.
     5. Alternative Settlement Conditions:
     (a) Notwithstanding Counterparty’s timely election of Net Cash Settlement
or Net Share Settlement, Net Cash Settlement or Net Share Settlement shall apply
to this Transaction only if the following conditions (the “Alternative
Settlement Conditions”) are satisfied:
     (i) By no later than the Settlement Period Start Date, Counterparty shall
have made available to Citigroup and its affiliates, in form and substance
satisfactory to Citigroup, an effective registration statement (the
“Registration Statement”) pursuant to Rule 415 under the Securities Act of 1933
(as amended, the “Securities Act”) and one or more prospectuses as necessary to
allow Citigroup and its affiliates to comply with the applicable prospectus
delivery requirements (the “Prospectus”) for the public resale by Citigroup and
its affiliates of all Settlement Shares and, in the case of Net Share
Settlement, such number of additional Shares reasonably specified by Citigroup,
and such Registration Statement shall be effective and Prospectus shall be
current for each day in the Settlement Period (other than a day on which the
Settlement Period has been suspended pursuant to “Suspension of Settlement
Period” above) until all Settlement Shares and any such additional Shares have
been sold;
     (ii) By no later than the Settlement Period Start Date, Citigroup and its
affiliates shall have been afforded a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business (including, without limitation, (x) the
opportunity to review Counterparty’s books and records and to make reasonable
inquiries of appropriate officers of Counterparty and of Counterparty’s
independent public accountants and (y) the provision of opinions of counsel,
comfort letters, officers’ certificates and representations and such other
documents as is customary for an underwritten follow-on offering of equity
securities of companies of comparable size, maturity and lines of business and
as may be reasonably requested by Citigroup), and the results of such
investigation shall have been satisfactory to Citigroup, in its reasonable
discretion;
     (iii) The following representation, which Counterparty shall be deemed to
make on the Settlement Period Start Date and on each day thereafter (other than
a day on which the Settlement Period has been suspended pursuant to “Suspension
of Settlement Period” above) until all Settlement Shares and any such additional
Shares have been sold, shall be true and correct:
Counterparty represents that each of its filings under the Securities Act, the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”) or other
applicable securities laws that are required to be filed have been filed and
that, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a

11



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein not misleading;
     (iv) By no later than the Settlement Period Start Date, Counterparty shall
have taken all required action so that all Shares covered by the Registration
Statement are eligible for sale on the Exchange, entered into such customary
agreements (including a customary underwriting agreement reasonably acceptable
to Citigroup) with Citigroup, its affiliates and other underwriters or agents,
if any, selected by Citigroup, as reasonably requested by Citigroup in order to
expedite or facilitate the disposition of the Shares (which agreement shall
include, without limitation, provisions in form and substance reasonably
acceptable to Citigroup regarding indemnity and contribution) and Counterparty
shall comply with such agreements, and otherwise take such actions reasonably
requested by Citigroup to facilitate the disposition of the Shares (including,
without limitation, the filing of any supplements and post-effective amendments
to the Registration Statement reasonably required by Citigroup) until all
Settlement Shares and any related additional Shares have been sold; and
     (v) Counterparty shall have paid all reasonable and customary costs and
expenses actually incurred in connection with the foregoing (including, without
limitation, legal and other expenses incurred by Citigroup or its affiliates in
connection with the preparation of the Registration Statement and the Prospectus
and the due diligence investigation described in clause (ii) above).
     (b) Counterparty shall notify Citigroup immediately after obtaining
knowledge that any of the Alternative Settlement Conditions has ceased to be
satisfied at any time prior to the time all Settlement Shares and any such
additional Shares have been sold.
     (c) If, in Citigroup’s reasonable judgment, any of the Alternative
Settlement Conditions has ceased to be satisfied at any time prior to the time
all Settlement Shares and any such additional Shares have been sold, Citigroup
shall be entitled, in its discretion, to suspend and/or terminate the Settlement
Period. If Citigroup terminates the Settlement Period, the Calculation Agent
shall adjust the terms of the Transaction as it reasonably determines
appropriate, with Full Physical Settlement applying to the portion of the
Settlement Shares relating to the remainder of the Settlement Period and Net
Cash Settlement or Net Share Settlement, as applicable, applying to the other
portion of the Settlement Period.
     6. Representations, Warranties and Covenants:
          (a) In connection with this Master Confirmation, each Transaction
Confirmation, each Transaction to which a Transaction Confirmation relates and
any other documentation relating to the Agreement, each party to this Master
Confirmation represents and warrants to, and agrees with, the other party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act; and
     (ii) it is an “eligible contract participant” as defined in Section 1a(12)
of the U.S. Commodity Exchange Act, as amended (the “CEA”), and this Master
Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Counterparty represents and warrants to, and agrees with,
Citigroup on the Trade Date of each Transaction that:
     (i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;
     (ii) its investments in and liabilities in respect of such Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;

12



--------------------------------------------------------------------------------



 



     (iii) it understands that Citigroup has no obligation or intention to
register such Transaction under the Securities Act or any state securities law
or other applicable federal securities law;
     (iv) it understands that no obligations of Citigroup to it hereunder shall
be entitled to the benefit of deposit insurance and that such obligations shall
not be guaranteed by any Affiliate of Citigroup or any governmental agency;
     (v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;
     (vi) each of its filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading;
     (vii) it is not entering into any Transaction to create, and shall not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (viii) it has not and shall not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act) in connection with any Transaction under this Master Confirmation;
     (ix) it has sufficient knowledge and expertise to enter into such
Transaction and it is entering into such Transaction in reliance upon such tax,
accounting, regulatory, legal, and financial advice as it deems necessary and
not upon any view expressed by Citigroup or its affiliates;
     (x) it has made its own independent decision to enter into such
Transaction, is acting at arm’s length and is not relying on any communication
(written or oral) of Citigroup or its affiliates as a recommendation or
investment advice regarding such Transaction;
     (xi) it has the capability to evaluate and understand (on its own behalf or
through independent professional advice), and does understand, the terms,
conditions and risks of such Transaction and is willing to accept those terms
and conditions and to assume (financially and otherwise) those risks;
     (xii) it acknowledges and agrees that neither Citigroup nor its affiliates
is acting as a fiduciary or advisor to it in connection with such Transaction;
and
     (xiii) if it were to have effected transactions in any Shares on such Trade
Date, whether on the Exchange or otherwise, such transactions would not have
violated any applicable securities law or other restriction applicable to
Counterparty; without limiting the generality of the foregoing, all material
information with respect to Counterparty and the Shares existing as of such
Trade Date has been publicly disclosed.
     7. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
shall apply to each Transaction under this Master Confirmation as such terms are
defined under the ISDA Agreement. Counterparty acknowledges and agrees that
Citigroup may take into account Counterparty’s status as issuer of the Shares in
its good faith determination of the manner in which to dispose of any Hedge
Positions when determining its Loss.

13



--------------------------------------------------------------------------------



 



          (b) Netting of Obligations. The respective cash payment obligations on
any day of Counterparty, on the one hand, and Citigroup, on the other hand,
whether under a single or multiple Transactions hereunder, shall be netted.
          (c) Amendment upon Change in Accounting. Citigroup will negotiate with
Counterparty in good faith upon receiving Counterparty’s request for any
amendment of the Master Confirmation and any Transaction Confirmations with
respect to any Change in Accounting and will use reasonable efforts to enter
into any such amendment; provided that Citigroup shall not be obligated or
required to enter into any such amendment that, in Citigroup’s reasonable
judgment, would be reasonably expected to have a material adverse effect on the
expected economic benefits to Citigroup in respect of any Transaction. “Change
in Accounting” means any change in the accounting treatment of any Transaction
or the Shares underlying any issuer forward transactions under U.S. generally
accepted accounting principles that the Counterparty determines, in good faith,
has resulted in, or will likely result in, a material change in the
Counterparty’s consolidated financial statements, including, without limitation,
any such change in accounting treatment requiring that (i) all or any portion of
the Transactions must be recorded as liabilities on the Counterparty’s balance
sheet or (ii) changes in the mark-to-market value of the Transactions must be
recorded as an expense on the Counterparty’s income statement.
          (d) Funding Cost Adjustment. If for any reason, including without
limitation, a Shortfall Prepayment or an Optional Early Termination, the
relevant reference period with respect to any payment due hereunder does not
correspond with the reference period used for purposes of calculating the
Floating Rate, Citigroup shall adjust the terms of the relevant Transactions
appropriately to reflect any additional funding costs incurred, or any reduction
in funding costs received, by Citigroup.
          (e) Increased Costs. If Citigroup reasonably determines that after the
Trade Date of any Transaction hereunder (i) due to either (x) the introduction
of or any change in or in the interpretation of any law or regulation or (y) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to Citigroup or its affiliates of engaging in such
Transaction or related transactions, or (ii) compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) adopted after
the date hereof, increases or would increase the amount of any capital required
or expected to be maintained by Citigroup or any affiliate of Citigroup as a
direct or indirect consequence of such Transaction (“Increased Costs”), then
Counterparty shall from time to time until such Transaction is no longer
outstanding (whether through an Optional Early Settlement, a Partial Termination
Event or otherwise), promptly upon demand by Citigroup, convey to Citigroup
additional amounts sufficient to compensate Citigroup for such Increased Costs
as are incurred, so long as such amounts have accrued since a date at least
180 days prior to the date of demand. A certificate in reasonable detail
computing the amount of Increased Costs, submitted to Counterparty by Citigroup,
shall be conclusive and binding for all purposes absent manifest error and shall
accompany the demand for payment.
          (f) Priority of Claims. The parties acknowledge and agree that
Counterparty’s obligations with respect to each Transaction under this Master
Confirmation and any claims arising out of or relating hereto shall rank at
least pari passu in all respects with all of its other obligations to unsecured,
unsubordinated creditors.
          (g) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 555 and 560
of the Bankruptcy Code; (ii) a party’s right to liquidate a Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; (iii) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to a Transaction to constitute “margin payments” and “transfers” under a
“swap agreement” as defined in the Bankruptcy Code; and (iv) all payments for,
under or in connection with a Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” and “transfers”
under a “swap agreement” as defined in the Bankruptcy Code.
          (h) Repurchase Notices. Counterparty shall, if Counterparty effects
any repurchase of Shares, promptly give Citigroup a written notice of such
repurchase (a “Repurchase Notice”) on such day if,

14



--------------------------------------------------------------------------------



 



following such repurchase, the Equity Percentage as determined on such day is
(i) equal to or greater than 4.5% and (ii) greater by 0.3% than the Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater by 0.3% than the Equity
Percentage as of the date hereof). The “Equity Percentage” as of any day is the
fraction the numerator of which is the aggregate Number of Shares for all
Transactions hereunder and the denominator of which is the number of Shares
outstanding on such day.
          (i) Counterparty Disclosure. The material terms of each Transaction
(and any other similar transactions), and the consequences of such transactions
on the financial condition and results of operations of Counterparty, will be
disclosed by Counterparty in accordance with all rules, regulations, accounting
principles (including FAS 150) and laws applicable to Counterparty in its
periodic filings under the Exchange Act and its financial statements and notes
thereto.
          (j) Transfer. Notwithstanding any provision of the Agreement to the
contrary, Citigroup may, subject to applicable law, freely transfer or assign
all of its rights and obligations under any Transaction without the consent of
Counterparty to one or more entities that are directly or indirectly controlled
by or under common control with Citigroup; provided that the transferee or
assignee (or, if applicable, its guarantor) has a long term senior unsecured
debt rating equal to or better than “A-” from Standard & Poor’s Ratings Services
or its successor (“S&P”) or “A3” from Moody’s Investors Service or its successor
(“Moody’s”).
          (k) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Transaction Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
          (l) Evidence of Authority. On the date hereof, each party shall
provide to the other party evidence satisfactory to such other party of its
authority to enter into Transactions hereunder and the incumbency of the
designated signatory hereof.
          (m) Citigroup Ratings Event. If Citigroup Inc. does not have a long
term senior unsecured debt rating of at least “BBB-” from S&P and of at least
“Baa3” from Moody’s (a “Citigroup Ratings Event”), Citigroup shall pledge to
Counterparty while the Citigroup Ratings Event is continuing a number of Shares
equal to the Number of Shares hereunder from time to time, to be held by a third
party collateral agent acceptable to the parties, and the parties agree to
negotiate in good faith to enter into agreements to effectuate such pledge and
collateral agent arrangement promptly following such Citigroup Ratings Event.
          (n) Consent to Recording. Each party (i) consents to the recording of
the telephone conversations of trading and marketing personnel of the parties
and their Affiliates in connection with this Master Confirmation and (ii) agrees
to obtain any necessary consent of, and give notice of such recording to, such
personnel of it and its Affiliates.
          (o) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (p) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITIGROUP HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION HEREUNDER OR THE ACTIONS OF
CITIGROUP OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

15



--------------------------------------------------------------------------------



 



     8. Addresses for Notice:

          If to Citigroup:   Citigroup Financial Products Inc.
 
  390 Greenwich Street
 
  New York, NY 10013
 
  Attention:   Equity Derivatives
 
  Facsimile:   (212) 723-8328
 
  Telephone:   (212) 723-7357
 
        with a copy to:   Citigroup Financial Products Inc.     388 Greenwich
Street, 17th Floor
 
  New York, NY 10013
 
  Attention:   GCIB Legal Group—Derivatives
 
  Facsimile:   (212) 816-7772
 
  Telephone:   (212) 816-2211
 
       
If to Counterparty:
  Lexington Realty Trust
 
  One Penn Plaza, Suite 4015
 
  New York, NY 10119-4015
 
  Attention:   Chief Financial Officer
 
  Facsimile:   (212) 594-6600
 
  Telephone:   (212) 692-7200
 
       
with a copy (which shall
        not constitute notice) to:   Paul, Hastings, Janofsky & Walker LLP
 
  75 E. 55th Street
 
  New York, NY 10022
 
  Attention:   Mark Schonberger
 
  Facsimile:   (212) 230-7747
 
  Telephone:   (212) 318-6859

     9. Accounts for Payment:

         
To Citigroup:
  To be advised.      
To Counterparty:
  To be advised.    

16



--------------------------------------------------------------------------------



 



            Yours sincerely,

CITIGROUP FINANCIAL PRODUCTS INC.
      By:   /s/ Leonard Ellis         Name:   Leonard Ellis        Title:  
Managing Director     

Confirmed as of the date first above written:
LEXINGTON REALTY TRUST

          By:   /s/ T. Wilson Eglin       Name:   T. Wilson Eglin      Title:  
Chief Executive Officer     

Signature Page to the
Master Confirmation

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ISSUER FORWARD TRANSACTION CONFIRMATION
TRANSACTION CONFIRMATION

     
Date:
  _______________
 
   
To:
  Lexington Realty Trust (“Counterparty”)
Telefax No.:
  212-594-6600
Attention:
  Chief Financial Officer
 
   
From:
  Citigroup Financial Products Inc. (“Citigroup”)
Telefax No.:
  212-615-8985

Transaction Reference Number: ____________________
               The purpose of this communication (this “Transaction
Confirmation”) is to set forth the terms and conditions of the above-referenced
Transaction entered into on the Trade Date specified below between you and us.
This Transaction Confirmation supplements, forms a part of, and is subject to
the Master Terms and Conditions for Issuer Forward Transactions dated as of
October 28, 2008 and as amended from time to time (the “Master Confirmation”)
between you and us.
               1. The definitions and provisions contained in the Definitions
(as such term is defined in the Master Confirmation) and in the Master
Confirmation are incorporated into this Transaction Confirmation. In the event
of any inconsistency between those definitions and provisions and this
Transaction Confirmation, this Transaction Confirmation will govern.
               2. The particular Transaction to which this Transaction
Confirmation relates shall have the following terms:

     
Trade Date:
  [______, 200_]
 
   
Effective Date:
  [______, 200_]
 
   
Number of Shares:
  [___]
 
   
Initial Price:
  USD[___]
 
   
Maturity Date:
  [______, 200_]
 
   
Initial Prepayment Date:
  [______, 200_]
 
   
Spread:
  [___]% per annum

A-1



--------------------------------------------------------------------------------



 



               3. Counterparty hereby agrees (a) to check this Transaction
Confirmation promptly upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing
correctly sets forth the terms of the agreement between us with respect to the
particular Transaction to which this Transaction Confirmation relates, by
manually signing this Transaction Confirmation and providing any other
information requested herein or in the Master Confirmation and immediately
returning an executed copy to Confirmation Unit via 212-615-8985. Hard copies
should be returned to Citigroup Financial Products Inc. c/o Citibank, N.A., 333
West 34th Street, 2nd Floor, New York, New York 10001, Attention: Confirmation
Unit.

            Yours sincerely,

CITIGROUP FINANCIAL PRODUCTS INC.
      By:           Name:           Title:        

Confirmed as of the date first above written:
LEXINGTON REALTY TRUST

          By:         Name:         Title:        

A-2